Citation Nr: 1627492	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension including as secondary to increased stress due to multiple injuries.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to an initial rating higher than 30 percent for degenerative arthritis of the lumbar spine.

6.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

7.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.  

8.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served in the Army Reserves and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between October 29, 1984, and August 1, 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2005 rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the Veteran's electronic claims file.

This case was remanded for further development in May 2013.  At that time, the Board remanded the issues of entitlement to service connection for depression claimed as secondary to medical conditions and service connection for a lumbar spine disability.  The Board notes, however, that service connection for posttraumatic stress disorder with depression and service connection for degenerative arthritis of the lumbar spine has been granted.  As a result, the service connection claims have been resolved.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 rating decision, the Veteran was granted service connection for degenerative arthritis of the lumbar spine and service connection for left lower extremity radiculopathy.  She expressed disagreement with the initial evaluation assigned in November 2014.  In a January 2016 rating decision, she was granted service connection for PTSD with depression.  In March 2016, the Veteran expressed disagreement with the effective date assigned following the grant of service connection.  The Veteran, however, has not been issued a Statement of the Case (SOC) regarding these issues.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238   (1999).

With regard to the issues of entitlement to service connection for hypertension, a bilateral knee disability, carpal tunnel syndrome and a cervical spine disability, and entitlement to TDIU, the Board notes that the Veteran was afforded a hearing before a member of the Board in May 2012.  In August 2014, however, the Veteran expressed that she has further evidence to present in the form of her testimony and requested another hearing.  She later clarified that she was requesting a videoconference hearing before a member of the Board. 

Since the May 2012 hearing, the Veteran has been granted service connection for PTSD with depression, degenerative arthritis of the lumbar spine and left lower extremity radiculopathy.  In light of the grant of service connection for the above disabilities, her claims of secondary service connection and claim for TDIU, the Board is exercising its discretion in this matter and granting the request for a new hearing so that the Veteran can present additional evidence.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue the Veteran and her representative a Statement of the Case (SOC) on the issues of entitlement to an initial rating higher than 30 percent for degenerative arthritis of the lumbar spine and an initial rating higher than 10 percent for left lower extremity radiculopathy and entitlement to an earlier effective date for the grant of service connection for PTSD with depression.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, she must file a timely substantive appeal responding to the SOC.  Should the Veteran or her representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Thereafter, schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and her representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




